METZGER & McDONALD PLLC A PROFESSIONAL LIMITED LIABILITY COMPANY ATTORNEYS, MEDIATORS & COUNSELORS Steven C. Metzger 3626 N. Hall Street, Suite 800 Direct Dial 214-740-5030 Dallas, Texas 75219-5133 Facsimile 214-224-7555 smetzger@pmklaw.com 214-969-7600 214-523-3838 www.pmklaw.com 214-969-7635 January 7, 2013 Via EDGAR The Securities and Exchange Commission treet NE Washington, D.C. 20549 Attn: H. Roger Schwall, Assistant Director Caroline Kim, Staff Attorney Re:New Concept Energy, Inc. (Commission File No. 000-08187; CIK No. 0000105744) - Form 10-K for the fiscal year ended December 31, 2011 filed March 30, 2012; Definitive Proxy Statement on Schedule 14A filed November 2, 2012; Response dated October 8, 2012 Ladies and Gentlemen: On behalf of New Concept Energy, Inc., a Nevada corporation (“NCE”) this letter is being filed as correspondence uploaded on the EDGAR system on behalf of NCE to confirm a telephone conversation request with Caroline Kim for an extension of time to respond to a letter or comment from the Staff of the Securities and Exchange Commission dated December 19, 2012 until Friday, January 18, 2013. On behalf of NCE, we undertake to have appropriate responses filed to the letter of comment on or prior to Friday, January 18, 2013. If you would like to further discuss any item concerning the referenced matter included in this letter, please do not hesitate to contact the undersigned at 214-740-5030 direct or Gene S. Bertcher, President of NCE at 469-522-4238. Very truly yours, /s/ Steven C. Metzger Steven C. Metzger cc:New Concept Energy, Inc. 1reeway, Suite 300 Dallas, Texas 75234 Attn: Gene S. Bertcher, President
